DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a judicial exception without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	MPEP 2106 Step 2A – Prong 1:	
	The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims— including receiving, from a consumer of a plurality of consumers, a consumer profile and a plurality of images associated with each foot of the consumer; determining, from the consumer profile and the plurality of images, first data associated with each foot of the consumer; aggregating the first data into a plurality of first aggregated subsets based on a portion of the first data; receiving from a shoe 
	The limitations, as drafted and detailed above, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because the limitations above are setting forth non-technical particulars of a commercial interactions (i.e., in the terminology of the 2019 Updated Guidance, commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).
	 Additionally, a human being could mentally or use pen and paper to perform the above process steps including determining first data associated with each foot of the consumer; aggregating the first data into a plurality of first aggregated subsets; aggregating second data for the plurality of shoes into a plurality of second aggregated subsets; modifying the shoe last or the show design based on a comparison between the plurality of first aggregated subsets and the plurality of second aggregated subsets (steps of observation and evaluation).  

	MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible 
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above (i.e., facilitating a commercial interaction).  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
	MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("processor”, “computer device”—see Specification ¶¶ 0061 describing these standard examples of the state of the art, and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claims at no point go beyond merely "organizing [existing] information into a new form." Digitech Image Tech's v. Electronics for Imaging, 758 F.3d 1344, 1351 (2014).  "The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  
Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea identified at step 2A—Prong One, without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general 
	Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.





           The prior art of record neither anticipates nor renders obvious the combination of: receiving, by a processor, from a consumer device associated with a consumer of a plurality of consumers, a consumer profile and a plurality of images associated with each foot of the consumer;  determining, by the processor, from the consumer profile and the plurality of images, first data associated with each foot of the consumer; aggregating, by the processor, the first data into a plurality of first aggregated subsets based on a portion of the first data; receiving, by the processor, from a shoe source device associated with a shoe source of a plurality of shoe sources, second data associated with a shoe last or a shoe design that correlates to a shoe of a plurality of shoes; repeating step e for each of the plurality of shoe sources and each of the plurality of shoes; aggregating, by the processor, the second data for the plurality of 
	The prior art of record neither anticipates nor renders obvious the combination of aggregating, by a processor, first data into a plurality of first aggregated subsets based on a portion of the first data received from consumer devices, each consumer device associated with a consumer of a plurality of consumers; receiving, by the processor, from a shoe source device associated with a shoe source of a plurality of shoe sources, second data associated with a shoe last or a shoe design that correlates to a shoe of a plurality of shoes; repeating the receiving step for each of the plurality of shoe sources and each of the plurality of shoes; aggregating, by the processor, the second data for the plurality of shoes into a plurality of second aggregated subsets based on a portion of the second data; granting, by the processor, the shoe source device associated with the shoe source access to the plurality of first aggregated subsets or the first data; and modifying, by the shoe source, the shoe last or the shoe design based on a comparison between the plurality of first aggregated subsets and the plurality of second aggregated subsets, as recited in the independent claims 15. 




Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US  20190037971 to Carlucci et al. discloses a method for generating control data for controlling a shoe part production machine for making shoes or elements for optimizing traction properties of the shoe by customizing modules to be mounted on the sole for a specific user, said method comprising the steps of: receiving user profile data describing the characteristics of the user where the user profile data comprise use data and test data, receiving a user selection identifying a selected shoe from a number of shoe models or a selected element influencing the property of a shoe, generating modified template data by modifying a shoe sole template corresponding to the selected shoe model or by modifying an element influencing the properties corresponding to the selected element, said modifications being performed based on said received user profile data, generating control data based on said modified template data.

(II) US 20190034996 to Golub discloses a computer-implemented method, comprising: providing a first set of digital data (SL.sub.S) representing a first shoe-last of a first shoe associated with a foot of a customer; trying-on a shoe by the customer and sending to a processing module a customer feedback information (OV-ALL; CONF-ZNE) defining a customer perception on the fitting quality of said shoe; processing the first digital data (SL.sub.S) on the basis of said customer feedback information (OV-ALL; CONF-ZNE) to alternatively generate: a second set of digital data (SL.sub.T) 

(III) US 20100299616 to Chen et al. discloses a collaborative activities in online commerce. Computer based systems and methods allow collaborative shopping for and/or designing of (e.g., customization) consumer products, such as articles of footwear, apparel, athletic equipment, etc., by plural users using different computing devices. The users' computing devices may be in communication with one another in various manners, such as over networked connections (e.g., a local area network (LAN), a wide area network (WAN), an internet connection, etc.); via peer-to-peer communications; through a common server or combination of servers that establish a communications link; etc.). The various parties may participate in an on-line or other computer communicative session to create and buy customized products. Additionally, user interfaces for providing these collaborative sessions are described. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625